Detailed Action
This action is in response to RCE filed on 02/23/2021. 
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are pending. 
Claims 1-20 are allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Applicant’s Response
In Applicant's Response dated 02/23/2021, Applicant amended claims 1, 4, and 9.  Applicant argued against various rejections cited in the office action mailed on 01/12/2021. 
In light of applicant’s amendments/remarks, all rejections/objections set forth previously are withdrawn.  

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview on 05/06/2021 with Tyler M. Jeffs (reg. 67235). 

	Please amend the application as follows:

Amend claims 4, 8-9. 

4.	(currently amended)	The method of claim 3, wherein the step of selecting further comprises: 
	accessing a database of graphics, wherein each graphic is associated with a text string indicator of shape of a corresponding graphic; and 
	selecting a non-textual graphic having the text string indicator of shape that matches the text string indicator of shape of the white space.

8.	(currently amended)	The method of claim 1, wherein the selected non-textual graphic 
also includes content pertinent to [[the]] a content of the portlet.


9. (Currently amended) A data processing system configured for white space management in a Web page, the system comprising: 
a computer with memory and at least one processor; a Web browser executing in the memory and displaying a Web page; and, 
a white space management module executing in the memory of the computer, the white space management module comprising computer program instructions enabled during execution to perform: 

measuring a non-rectangular shape of the white space; 
selecting a non-textual graphic having a shape that is the measured non-rectangular shape of the white space and has coinciding dimensions of the measured non-rectangular shape; 
defining a rectangle boundary around the white space segment; and 
rendering the non-textual graphic that was selected into the white space using a block rendering model of the Web browser.


Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 9, and 15 are allowable in light of the prior art made of record.
Accordingly, claims 1-20 are allowed.


    
Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination disclose or render obvious the combination of limitations as recited by independent claims 1, 9, and 15. 

Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144